DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 11, 13, 15, 25, 27, 29, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, 29, 30 recite the limitation “…independent beam failure detection reference signals that are configured for the first frequency band and the second frequency band” which makes the claims indefinite.  It’s unclear if Applicant intended to claim the same reference signals being transmitted on each frequency band or a set of reference signals are transmitted in both bands the purpose of beam failure detection.  Examiner will interpret as best understood.
Claims 2-14, 16-28 are rejected for claiming dependency from above rejected claims 1, 15 respectively.
Claims 11, 13, 25, 27 recite the claim limitation “user loading” which makes the claims indefinite.  It’s clear by “user loading”, Applicant intended to claim number of users/devices operating in a particular frequency band or user traffic being transmitted/received in a particular band in aggregate.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 14-16, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (USPN 2021/0136646) with provisional application 62/931,401 filed 11/6/2019, in view of Ganesan et al (USPN 2020/0252990)

	Regarding claim 15, Tseng discloses
	a user equipment (UE) for wireless communication, comprising: (UE, FIG. 1 #UE1, operable for wireless communication with another UE, FIG. 1 #UE2, comprising:
	a memory (memory, FIG. 6 #634); and one or more processors, coupled to the memory, configured to: (processor, FIG. 6 #628, coupled to memory and operable to perform [0133-0138] 
	communicate with another UE over a sidelink according to an inter-band carrier aggregation configuration (UE1 communicating with UE2 over a sidelink comprising combination of NR SL and LTE-V2X SL according to multi frequency range configuration FR1 and FR2 [0069-0076, 0080, 0081], FIGs. 1, 2A, provisional application pages 1-3, FIGs. 1, 2
	wherein the inter-band carrier aggregation includes one or more component carriers associated with a first frequency band and one or more component carriers associated with a second frequency band (FR1 and FR2 each comprising component carriers [0070, 0080, 0081], FIGs. 1, 2A, provisional application pages 1-3, FIGs. 1, 2
	perform beam failure detection for one or more of a first beam associated with the first frequency band or a second beam associated with the second frequency (UE1 transmits SL measurement report including SL beam failure indication [0121], Table 3, provisional application Table 3
 	independent reference signals that are configured for the first frequency band and the second frequency band (reference signals used in measurement report which are transmitted SL-CC of each frequency band (Table 3, Table 4), provisional application Table 3, Table 4
	Tseng does not expressly disclose beam failure detection based at least in part on independent beam failure detection reference signals

	Ganesan discloses beam failure detection based at least in part on independent beam failure detection reference signals (determining sidelink beam failure based on SL-failure detection reference signals transmitted in FR1 and FR2 [0062-0064] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “beam failure detection based at least in part on independent beam failure detection reference signals” as taught by Ganesan into Tseng’s system with the motivation to enable a device such as an UE to monitor for sidelink beam failure by monitoring SL failure detection reference signals to recover from failure (Ganesan, paragraph [0062-0064], FIG. 7)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 15

	Regarding claim 29, Tseng discloses
	a non-transitory computer readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: (processor, FIG. 6 #628, executing instructions stored in memory and enable UE to operable to perform [0133-0138] 
	communicate with another UE over a sidelink according to an inter-band carrier aggregation configuration (UE1 communicating with UE2 over a sidelink comprising combination of NR SL and LTE-V2X SL according to multi frequency range configuration FR1 and FR2 [0069-0076, 0080, 0081], FIGs. 1, 2A, provisional application pages 1-3, FIGs. 1, 2
	wherein the inter-band carrier aggregation includes one or more component carriers associated with a first frequency band and one or more component carriers associated with a second frequency band (FR1 and FR2 each comprising component carriers [0070, 0080, 0081], FIGs. 1, 2A, provisional application pages 1-3, FIGs. 1, 2
	perform beam failure detection for one or more of a first beam associated with the first frequency band or a second beam associated with the second frequency (UE1 transmits SL measurement report including SL beam failure indication [0121], Table 3, provisional application Table 3
 	independent reference signals that are configured for the first frequency band and the second frequency band (reference signals used in measurement report which are transmitted SL-CC of each frequency band (Table 3, Table 4), provisional application Table 3, Table 4
	Tseng does not expressly disclose beam failure detection based at least in part on independent beam failure detection reference signals

	Ganesan discloses beam failure detection based at least in part on independent beam failure detection reference signals (determining sidelink beam failure based on SL-failure detection reference signals transmitted in FR1 and FR2 [0062-0064] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “beam failure detection based at least in part on independent beam failure detection reference signals” as taught by Ganesan into Tseng’s system with the motivation to enable a device such as an UE to monitor for sidelink beam failure by monitoring SL failure detection reference signals to recover from failure (Ganesan, paragraph [0062-0064], FIG. 7)


	Regarding claim 30, Tseng discloses
	an apparatus for wireless communication, comprising: UE, FIG. 1 #UE1, operable for wireless communication with another UE, FIG. 1 #UE2, comprising: [0133-0138]
	means for communicating (transceiver, FIG. 6 #620) with another UE over a sidelink according to an inter-band carrier aggregation configuration (UE1 communicating with UE2 over a sidelink comprising combination of NR SL and LTE-V2X SL according to multi frequency range configuration FR1 and FR2 [0069-0076, 0080, 0081], FIGs. 1, 2A, provisional application pages 1-3, FIGs. 1, 2
	wherein the inter-band carrier aggregation includes one or more component carriers associated with a first frequency band and one or more component carriers associated with a second frequency band (FR1 and FR2 each comprising component carriers [0070, 0080, 0081], FIGs. 1, 2A, provisional application pages 1-3, FIGs. 1, 2
	means for performing beam failure detection (transceiver, FIG. 6 #620) for one or more of a first beam associated with the first frequency band or a second beam associated with the second frequency (UE1 transmits SL measurement report including SL beam failure indication [0121], Table 3, provisional application Table 3
 	independent reference signals that are configured for the first frequency band and the second frequency band (reference signals used in measurement report which are transmitted SL-CC of each frequency band (Table 3, Table 4), provisional application Table 3, Table 4
	Tseng does not expressly disclose beam failure detection based at least in part on independent beam failure detection reference signals

	Ganesan discloses beam failure detection based at least in part on independent beam failure detection reference signals (determining sidelink beam failure based on SL-failure detection reference signals transmitted in FR1 and FR2 [0062-0064] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “beam failure detection based at least in part on independent beam failure detection reference signals” as taught by Ganesan into Tseng’s system with the motivation to enable a device such as an UE to monitor for sidelink beam failure by monitoring SL failure detection reference signals to recover from failure (Ganesan, paragraph [0062-0064], FIG. 7)

	Regarding claims 2, 16, Tseng discloses “wherein the independent reference signals include a first beam failure detection reference signal to be transmitted in a first component carrier associated with the first frequency band and a second beam failure detection reference signal to be transmitted in a second component carrier associated with the second frequency band” reference signals used in measurement report which are transmitted in a SL-CC of each frequency band (Table 3, Table 4),
	Tseng does not expressly disclose “beam failure detection reference signals” 
 	Ganesan discloses beam failure detection reference signals (determining sidelink beam failure based on SL-failure detection reference signals transmitted in FR1 and FR2 [0062-0064] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “beam failure detection reference signals” as taught by Ganesan into Tseng’s system with the motivation to enable a device such as an UE to monitor for sidelink beam failure by monitoring SL failure detection reference signals to recover from failure (Ganesan, paragraph [0062-0064], FIG. 7)

	Regarding claims 14, 28, Tseng discloses “wherein the first frequency band includes one or more frequencies in a first frequency range, and wherein the second frequency band includes one or more frequencies in a second frequency range” FR1 and FR2 each containing one or more frequencies [0070]

Allowable Subject Matter
Claims 3-13, 17-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xu et al (EP 3799330 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469